Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission, which sustained a personal income tax assessment against petitioner imposed under article 22 of the Tax Law for the year 1968. By written agreement in December of 1967, five attorneys formed a partnership to operate a law firm in New York City. On January 2, 1968, the five partners in this New York City firm and petitioner formed a Washington, D. C., law partnership by written agreement. Although it was apparently the intention of the parties to these agreements that the two law firms be distinct entities with petitioner not being able to participate in the affairs of the New York City firm, petitioner allowed his name to appear as part of the New York City firm’s name and the letterhead used by each firm listed the other as a branch office. Fees earned by the Washington, D. C., firm were initially deposited in the New York City firm’s bank account and petitioner’s weekly check emanated from the New York City office. These facts, coupled with the New York City firm’s 1968 tax return which listed petitioner as a partner and showed a $26,000 distribution to him, support the respondent’s conclusion that petitioner was a nonresident partner of the New York City firm in 1968. Accordingly, since the respondent’s determination upholding the assessment of personal income taxes against petitioner for that year was not arbitrary and capricious and was supported by substantial evidence, it must be confirmed (Matter of Liberman v Gallman, 41 NY2d 774, 777; Matter of Grace v New york State Tax Comm., 37 NY2d 193, 195-196; Matter of McCauley v State Tax Comm., 67 AD2d 51). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.